DETAILED ACTION
	The Response filed 3 June 2022 has been entered.  Claims 1-4, 7-14, 16-18, and 20 remain pending.  Claims 5-6, 15, and 19 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 8, 11, and 16 have been considered but are moot because the new ground of rejection.  Independent claims 1, 8, 11, and 16 have been amended to incorporate claim language that was previously indicated allowable subject matter – the pair of rams being configured to circumferentially surround the RCD seal assembly when the rams are coupled to the RCD seal assembly – however, Hopper (US 7,165,610) in view of Jones (US 4,488,703) is seen as teaching said claim language, as discussed in further detail in the rejections below.
Terminal Disclaimer
The terminal disclaimer filed on 3 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,274,517 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 9, 11-12, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hopper (US 7,165,610) in view of Jones (US 4,488,703).
Regarding claim 1, Hopper discloses in Figs. 1-4 a pressure control system, comprising: 
a housing 12 comprising a bore 11; 
a first pair of opposed rams 23 positioned within the housing 12, wherein the first pair of opposed rams 23 is configured to move between a retracted position and an extended position relative to the bore 11 (col. 4, lines 10-34); and 
a rotating control device (RCD) seal assembly 10 comprising: 
a frame (comprising the portion of the RCD seal assembly 10 above the rotatable sleeve 18) that is configured to couple to the first pair of opposed rams 23 while the first pair of opposed rams 23 are in the extended position relative to the bore 11 (col. 4, lines 10-18); 
an annular seal element 17 coupled to the frame (at least because all of the structures are a part of the RCD seal assembly 10 that is able to be translated together), wherein the annular seal element 17 is configured to seal about a tubular 40 within the bore 11 (Fig. 2b); and 
a bearing assembly (comprising at least the bearings 19 at the top of the RCD seal assembly 10, and alternatively including the top wall of rotatable sleeve 18 containing said bearings 19 at the top of the RCD seal assembly 10) positioned between the annular seal element 17 and the frame (relative to the longitudinal axis of the device, in a manner similar to the applicant’s frame 86, bearing assembly 184, and annular seal element 90), wherein the bearing assembly is configured to enable the annular seal element 17 to rotate relative to the frame and the first pair of opposed rams 23 (col. 4, lines 1-9 and 51-58),
wherein the first pair of opposed rams 23 comprises one or more seal elements (comprising the unlabeled seal elements shown wrapped around each of the rams 23, which one having ordinary skill in the art would recognize as being for sealing the actuating fluid from the bore 11) that are configured to seal against the housing 12 (as one having ordinary skill in the art would recognize from the drawings to seal the actuating fluid from the bore 11), such that together the annular seal element 17 and the one or more seal elements are configured to seal the bore 11, and 
wherein the first pair of opposed rams 23 are configured to engage the RCD seal assembly 10 while the RCD seal assembly 10 is coupled to the first pair of opposed rams 23 (col. 4, lines 10-18).  
Hopper lacks teaching that the pair of opposed rams 23 circumferentially surround the RCD seal assembly 10 when the rams 23 are coupled to the RCD seal assembly 10 (although Hopper teaches that the rams 23 seal the bore 11 when they engage the RCD seal assembly 10).
Jones teaches in Figs. 1-6 rams 13 that are selectively reciprocated to seal against a tubular (P) with sealing elements 21 at the ends of the rams 13 (similar to the sealing of the rams 23 in Hopper with the RCD seal assembly 10 via sealing elements 24 on the ends of the rams 23, as disclosed in col. 4, lines 10-18) wherein the rams 13 circumferentially surround the tubular (P) when they engage the tubular (P).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rams disclosed by Hopper to be configured to circumferentially surround the RCD seal assembly, as Jones teaches with rams that similarly interact with a tubular, wherein the circumferential engagement provides a larger contact area around the circumference of the RCD seal assembly, which means the rams can provide a stronger hold on the RCD seal assembly.
Regarding claim 2, Hopper discloses in Figs. 1-4 that the bore 11 comprises a central axis and the first pair of opposed rams 23 are configured to move along a longitudinal axis that is orthogonal to the central axis to move between the retracted position and the extend position relative to the bore 11.  
Regarding claim 4, Hopper discloses in Figs. 1-4 that the annular seal element 17 of the RCD seal assembly 10 is configured to be positioned below the first pair of opposed rams 23 along a vertical axis, such that the annular seal element 17 of the RCD seal assembly 10 is positioned between the first pair of opposed rams 23 and a well (below the housing 12, as shown in the applications of Figs. 3-4, including well 62 in Figs. 4a-d) along the vertical axis when the pressure control system is installed at the well.
Regarding claim 7, Hopper discloses in Figs. 1-4 that there is a second pair of opposed rams 23 positioned within the housing 12, wherein the second pair of opposed rams 23 is configured to move between a respective retracted position and a respective extended position relative to the bore 11 (col. 4, lines 10-34), and the second pair of opposed rams 23 comprises shear rams that are configured to shear the tubular 40 within the bore 11 or pipe rams 23 that are configured to seal about the tubular 40 within the bore 11 (specifically, the rams 23 seal about the tubular 40, as disclosed in col. 4, lines 10-34).
Regarding claim 9, Hopper discloses in Figs. 1-4 that there is a controller, wherein the controller is configured to drive the first pair of opposed rams 23 from the retracted position to the extended position in response to alignment between the first pair of opposed rams 23 and the RCD seal assembly 10 along a vertical axis col. 4, lines 24-34) to thereby couple the first pair of opposed rams 23 and the RCD seal assembly 10 to one another (col. 4, lines 24-34).  
Regarding claim 11, Hopper discloses in Figs. 1-4 a method of using a rotating control device (RCD) system, the method comprising: 
positioning an RCD seal assembly 10 within a bore 11 of a housing 12; 
driving opposed rams 23 that are supported in the housing 12 from a retracted position in which the opposed rams 23 are withdrawn from the bore 11 of the housing 12 to an extended position in which the opposed rams 23 are positioned within the bore 11 of the housing 12 in response to alignment between the opposed rams 23 and the RCD seal assembly 10 along a vertical axis to thereby couple the opposed rams 23 to the RCD seal assembly 10 (col. 4, lines 10-34); and 
engaging the RCD seal assembly 10 with the opposed rams 23 while the opposed rams 23 are coupled to the RCD seal assembly 10 (col. 4, lines 10-18), sealing against a tubular 40 within the bore 11 using an annular seal element 17 of the RCD seal assembly 10 while the opposed rams 23 are coupled to the RCD seal assembly 10 (col. 4, lines 10-18), and sealing against the housing 12 using one or more seal elements (comprising the unlabeled seal elements shown wrapped around each of the rams 23, which one having ordinary skill in the art would recognize as being for sealing the actuating fluid from the bore 11) supported on the opposed rams 23 while the opposed rams 23 are coupled to the RCD seal assembly 10 to thereby seal the bore 11.
Hopper lacks teaching that the pair of opposed rams 23 circumferentially surround the RCD seal assembly 10 when the rams 23 are coupled to the RCD seal assembly 10 (although Hopper teaches that the rams 23 seal the bore 11 when they engage the RCD seal assembly 10).
Jones teaches in Figs. 1-6 rams 13 that are selectively reciprocated to seal against a tubular (P) with sealing elements 21 at the ends of the rams 13 (similar to the sealing of the rams 23 in Hopper with the RCD seal assembly 10 via sealing elements 24 on the ends of the rams 23, as disclosed in co. 4, lines 10-18) wherein the rams 13 circumferentially surround the tubular (P) when they engage the tubular (P).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rams disclosed by Hopper to be configured to circumferentially surround the RCD seal assembly, as Jones teaches with rams that similarly interact with a tubular, wherein the circumferential engagement provides a larger contact area around the circumference of the RCD seal assembly, which means the rams can provide a stronger hold on the RCD seal assembly.
Regarding claim 12, Hopper discloses in Figs. 1-4 holding the opposed rams 23 in the retracted position as a tool lowers the RCD seal assembly 10 into the bore 11 of the housing 12 (until the RCD seal assembly 10 is appropriately located within the bore 11 as disclosed in col. 4, lines 24-34).  
Regarding claim 16, Hopper discloses in Figs. 1-4 a pressure control system, comprising: 
a housing 12 comprising a bore 11, wherein the bore 11 comprises a central axis; 
opposed rams 23 positioned in the housing 12, wherein the opposed rams 23 are configured to move along a longitudinal axis between a retracted position and an extended position relative to the bore 11 (col. 4, lines 10-34), and the longitudinal axis is orthogonal to the central axis; and 
a rotating control device (RCD) seal assembly 10 that is configured to couple to the opposed rams 23, wherein the RCD seal assembly 10 comprises: 
an annular seal element 17 that is configured to seal about a tubular 40 within the bore 11 (Fig. 2b); and 
a bearing assembly (comprising at least the bearings 19 at the top of the RCD seal assembly 10, and alternatively including the top wall of rotatable sleeve 18 containing said bearings 19 at the top of the RCD seal assembly 10) that is configured to enable the annular seal element 17 to rotate relative to the opposed rams 23 while the RCD seal assembly 10 is coupled to the opposed rams 23 (col. 4, lines 1-9 and 51-58), 
wherein the opposed rams 23 are configured to engage the RCD seal assembly 10 while the RCD seal assembly 10 is coupled to the opposed rams 23 (col. 4, lines 10-18).
Hopper lacks teaching that the pair of opposed rams 23 circumferentially surround the RCD seal assembly 10 when the rams 23 are coupled to the RCD seal assembly 10 (although Hopper teaches that the rams 23 seal the bore 11 when they engage the RCD seal assembly 10).
Jones teaches in Figs. 1-6 rams 13 that are selectively reciprocated to seal against a tubular (P) with sealing elements 21 at the ends of the rams 13 (similar to the sealing of the rams 23 in Hopper with the RCD seal assembly 10 via sealing elements 24 on the ends of the rams 23, as disclosed in col. 4, lines 10-18) wherein the rams 13 circumferentially surround the tubular (P) when they engage the tubular (P).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rams disclosed by Hopper to be configured to circumferentially surround the RCD seal assembly, as Jones teaches with rams that similarly interact with a tubular, wherein the circumferential engagement provides a larger contact area around the circumference of the RCD seal assembly, which means the rams can provide a stronger hold on the RCD seal assembly.
Regarding claim 18, Hopper discloses in Figs. 1-4 that the opposed rams 23 comprise one or more seal elements (comprising the annular seals on each ram 23) that are configured to seal against the housing 12, such that together the annular seal element 17 and the one or more seal elements are configured to seal the bore 11 (given that the seals on the rams 23 seal the actuating hydraulic fluid for the rams 23 in the housing 12, the annular seal element 17 seals against the tubular 40 through RCD seal assembly 10, and the engagement of the rams 23 with the RCD seal assembly 10 seals the passage outside of the RCD seal assembly as disclosed in col. 4, lines 10-18).  
Regarding claim 20, Hopper discloses in Figs. 1-4 that there is a controller, wherein the controller is configured to drive the opposed rams 23 from the retracted position to the extended position in response to alignment between the opposed rams 23 and the RCD seal assembly 10 along a vertical axis (col. 4, lines 24-34) to thereby couple the opposed rams 23 and the RCD seal assembly 10 to one another (col. 4, lines 24-34).
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hopper in view of Jones, as applied to claims 9 and 12, respectively above, and further in view of Peer et al. (US 2016/0186522).
Regarding claim 10, Hopper discloses in Figs. 1-4 an additional ram 28 positioned within the housing 12, wherein the additional ram 28 are configured to move between a respective retracted position and a respective extended position relative to the bore 11, and the controller is configured to: control one or more first actuators to hold the additional ram 28 in the retracted position; control one or more second actuators to hold the additional ram 28 in the respective extended position; control a tool to lower the RCD seal assembly 10 into the bore 11 until there is contact between the RCD seal assembly 10 and the additional ram 28 (col. 4, lines 24-34).
Hopper lacks a second pair of opposed rams (instead of the single additional ram) with which the RCD seal assembly is lowered into contact before the first pair of opposed rams are engaged with the RCD seal assembly to lock it in the housing, and the controller being configured to control the tool to raise the RCD seal assembly by a known distance after the contact between the RCD seal assembly and the second pair of opposed rams to provide the alignment between the first pair of opposed rams and the RCD seal assembly along the vertical axis.
Peer teaches in Fig. 4 a first pair of opposed rams 412-1 and a second pair of opposed rams 412-2 positioned within the housing, wherein the second pair of opposed rams 412-2 are configured to move between a respective retracted position and a respective extended position relative to the bore, and the controller is configured to: control one or more first actuators 416 to hold the first pair of opposed rams 412-1 in the retracted position; control one or more second actuators 416 to hold the second pair of opposed rams 412-2 in the respective extended position (paragraph 45).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Hopper to have a second pair or rams that the RCD seal assembly can be lowered onto, as Peer teaches, as an alternative to the single ram 28 disclosed by Hopper, wherein the second pair of rams provide a stronger support for the RCD seal assembly before the first pair of rams are actuated compared to the single ram 28 disclosed by Hopper.
The claimed process of “the controller is configured to: control a tool to lower the RCD seal assembly into the bore until there is contact between the RCD seal assembly and the second pair of opposed rams; and control the tool to raise the RCD seal assembly by a known distance after the contact between the RCD seal assembly and the second pair of opposed rams to provide the alignment between the first pair of opposed rams and the RCD seal assembly along the vertical axis” is recited in a product claim, so the claimed process is treated as a product-by-process limitation.  The claimed process isn’t seen as defining over the structure of the prior art.  See MPEP 2113.
Regarding claim 13, Hopper discloses in Figs. 1-4 holding an additional ram 23 that are supported in the housing 12 in a respective extended position as the tool lowers the RCD seal assembly 10 into the bore 11 of the housing 12 (col. 4, lines 24-34).  
Hopper lacks a second pair of opposed rams (instead of the single additional ram) with which the RCD seal assembly is lowered into contact before the first pair of opposed rams are engaged with the RCD seal assembly to lock it in the housing, and the controller being configured to control the tool to raise the RCD seal assembly by a known distance after the contact between the RCD seal assembly and the second pair of opposed rams to provide the alignment between the first pair of opposed rams and the RCD seal assembly along the vertical axis.
Peer teaches in Fig. 4 a first pair of opposed rams 412-1 and a second pair of opposed rams 412-2 positioned within the housing, wherein the second pair of opposed rams 412-2 are configured to move between a respective retracted position and a respective extended position relative to the bore, and the controller is configured to: control one or more first actuators 416 to hold the first pair of opposed rams 412-1 in the retracted position; control one or more second actuators 416 to hold the second pair of opposed rams 412-2 in the respective extended position (paragraph 45).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Hopper to have a second pair or rams that the RCD seal assembly can be lowered onto, as Peer teaches, as an alternative to the single ram 28 disclosed by Hopper, wherein the second pair of rams provide a stronger support for the RCD seal assembly before the first pair of rams are actuated compared to the single ram 28 disclosed by Hopper.
Allowable Subject Matter
Claim 8 is allowed.
Claims 3, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 8, the first pair of opposed rams being configured to shear the tubular or to seal about the tubular while the RCD seal assembly is not coupled to the first pair of opposed rams.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
regarding claims 3 and 17, the combination of the pair of rams being configured to circumferentially surround the RCD seal assembly while the RCD seal assembly is coupled to the pair of rams, and the RCD seal assembly is configured to couple to the first pair of opposed rams via a key-slot interface; and
regarding claim 14, the method of using the RCD system comprising lowering the RCD seal assembly until there is contact between the RCD seal assembly and the additional opposed rams, and raising the RCD seal assembly after the contact between the RCD seal assembly and the additional opposed rams by a known distance to provide the alignment between the opposed rams and the RCD seal assembly along the vertical axis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753